Citation Nr: 0322028	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of service connection for diabetes 
mellitus (DM).

2  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder for the period 
from January 25, 1993, to September 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that granted service connection for PTSD 
and assigned a 50 percent evaluation.  In an April 2003 
rating decision, the evaluation was increased to 100 percent 
for the period beginning on September 13, 2002.

This case is also on appeal from an August 2001 rating 
decision from the RO that granted service connection for DM, 
effective July 9, 2001.  In a January 2002 rating decision, 
the RO assigned an earlier effective dated of June 11, 2001.  
Thereafter, an effective date of May 8, 2001, was assigned, 
in an April 2003 rating decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  VA medical records note a diagnosis of DM on September 7, 
2000.

3.  The veteran's claim for service connection for DM was 
received on June 11, 2001. 

4.  Effective July 9, 2001, Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) was added 
to a list of diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(e). See 66 Fed. Reg. 
23,166 (May 8, 2001).

5.  During the period from January 25, 1993 to September 12, 
2002, the veteran's PTSD was manifested by symptoms of poor 
sleep, avoidance of crowds, occasional depressed feelings, 
hyper-vigilance, intrusive thoughts, and anxiety.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 7, 2000, 
but no earlier, for the grant of service connection for DM 
based on Agent Orange exposure, is assignable.  38 U.S.C.A. 
§§ 1110, 1116, 5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.114, 3.400 (2002). 

2.  The criteria for an initial rating in excess of 50 
percent for PTSD from January 25, 1993 to September 12, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.130, 
Diagnostic Code 9411 (1996)(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through statements of the case in December 1995 and April 
2003 and supplemental statements of the case in February 1999 
and April 2003, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefits sought, the evidence that would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal.  In correspondence dated in June 
2001 and July 2002, the RO notified the veteran of the 
requirements of VCAA.  In essence, the veteran was informed 
of notification requirements and VA's duty to assist the 
veteran in developing his claim.  In addition, the veteran 
was informed of pertinent evidence that was of record and 
what additional evidence was needed.  

Based on the aforementioned documents, which are incorporated 
herein by reference, the Board finds that the RO has 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Moreover, pertinent post-service medical records have been 
associated with the record, and the veteran has undergone 
examinations, where indicated, in connection with the claim 
on appeal.  


Factual Background

Service medical records indicated the veteran engaged in 
combat with the enemy in Vietnam.

The RO received the veteran's claim of service connection for 
PTSD in January 1993.

VA progress notes dated in May 1993 indicated that the 
veteran's medical history was negative for DM.

The veteran underwent a VA examination in June 1993.  He 
complained of nightmares and flashbacks related to combat 
that began shortly after separation from service.  He also 
indicated that he was jumpy and slept poorly.  His employment 
history indicated that he was employed for the majority of 
time from his separation in service until his arrest.  After 
six years in jail he was released in 1988 and has been 
unemployed ever since.  He began participation in a PTSD 
program in January 1993.  On mental status examination, he 
was noted to be oriented times three.  His mood was anxious 
and at times depressed.  He experienced combat-related 
flashbacks.   He had outbursts of anger and feelings of 
detachment and estrangement from others.  He was not 
suicidal.  He did not have feelings of hopelessness or 
helplessness, anhedonia, hallucinations, delusions, 
obsessions, compulsions or panic attacks.  His memory was 
fair and concentration was somewhat impaired.  The diagnosis 
was PTSD.  A Global Assessment of Functioning (GAF) Scale 
score of 42 was assigned and a score of 38 was indicated for 
the past year. 

Treatment records from the VA Medical Center (VAMC) in 
Brooklyn, New York dated from June 1993 to March 1994 
indicated the veteran had problems sleeping and increased 
anxiety.

The veteran underwent a VA examination in August 1995.  He 
continued to be unemployed, but was a part-time college 
student.  Here was no significant change in complaints since 
the last VA examination.  The findings were also consistent 
with the previous examination.  He experienced combat-related 
flashbacks, and was detached and estranged from others.  He 
was sensitive to loud noises, hypervigilant, and tried to 
avoid things that reminded him of his traumatic experiences 
in Vietnam.  A GAF score of 50 was assigned for the current 
level of function and for the past year.  

A letter dated in February 1996 from the veteran's physician 
and nurse at the Brooklyn VAMC noted the veteran's symptoms 
persisted despite active participation in treatment.  He 
continued to have intrusive thoughts, night terrors, 
insomnia, and hypervigilance.  His condition was chronic and 
he was considered unemployable at that time.  A GAF score of 
50 was assigned with a score of 60 for the past year.

A VA medical certificate dated in March 1996 noted a history 
of DM.

The veteran testified during a personal hearing in March 1996 
that he received regular therapy and took medicine for PTSD.  
He did not like crowds and avoided them when possible.  He 
tried to avoid taking the subway when it was crowed.  When 
shopping with his wife, he would leave the supermarket if 
they were in there too long.  He liked to spend time in his 
bedroom away from his wife and kids.  His relationship with 
his children was good with the two youngest girls; however, 
his PTSD prevented from getting closer to all of them.  
Social relationships outside of his family were very limited 
and short lived.  He stated that he had not worked since 
1992.  He stopped working at that time due to a work-related 
injury.  Although he had a 2-year degree, he could not work 
due to his disabilities.  Additional statements from the 
veteran and his wife were consistent with his previous 
complaints.

Medical records from the Brooklyn VAMC dated from January 
1996 to July 1997 noted a history of DM.  During this period 
he was also noted to have increased PTSD symptoms due to 
stress associated with his wife's health problems.

The veteran underwent a VA examination in July 1997.  The 
report noted that he was a diabetic.

The veteran underwent a VA examination in February 1998.  He 
complained of depression and anxiety.  He was a full-time 
student at that time and was able to function in that 
capacity.  His memory and concentration were sufficient.  He 
had periods of remission or good feelings that lasted four 
days and then he would withdraw from people.  He did not have 
delusions or impulse control problems.  He did not have 
inappropriate behavior or suicidal or homicidal ideation.  He 
denied obsessive or ritualistic behavior.  Panic attacks were 
infrequent.  Other symptoms included defensive repression and 
denial and suppression of PTSD related signs and symptoms 
that had psychosomatic consequences.  The physician opined 
that such suppression contributed to physical health problems 
of diabetes and hypertension.  A GAF score of 58 was 
assigned.

A report of contact dated in February 1999 indicated that the 
veteran reported that he was employed.

VA medical records dated from April 2000 to May 2001 
continued to address the veteran's DM.  Progress notes dated 
September 7, 2000, indicated the veteran had non-insulin 
dependent DM.  His blood sugar was not controlled.  Diet and 
exercise was discussed.

The veteran underwent a VA examination in June 2001 related 
to his DM.

Outpatient progress notes from the Brooklyn VAMC dated in 
August 2001 noted complaints of intermittent anxiety.  In 
October 2001, progress notes indicated that the veteran had 
been sleeping poorly and feeling anxious since the September 
11, 2001, terrorist attacks.  In September 2002, he reported 
that he quit his job the previous month as a result of 
feeling overwhelmed.  He was still reacting to the terrorist 
attacks from the previous years and increased media coverage 
leading up to the one year anniversary of the attacks.  


Analysis

Earlier effective date

The veteran contends that an effective date earlier than May 
8, 2001, should be assigned for the grant of service 
connection for DM.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(a) (2002).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a).  Where 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
Id.  The provisions of this paragraph are applicable to 
original and reopened claims.  Id.

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  Id.  (2) If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  Id.  (3) If a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  Id.

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).

Effective July 9, 2001, the provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for type II diabetes.  66 Fed. Reg. 23,166 
(May 8, 2001).  In pertinent part, a veteran who had active 
service in Vietnam during the Vietnam Era and develops type 
II diabetes shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6).  If a veteran was exposed 
to an herbicide agent during active service, and type II 
diabetes manifests to a degree of 10 percent or more at any 
time after service, then said disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).

In the Board's view, an effective date September 7, 2000, and 
no earlier, is assignable.  The liberalizing law that allowed 
presumptive service connection for DM came into effect on 
July 9, 2001.  Under 38 C.F.R. § 3.114(a), compensation can 
precede the effective date of the liberalizing law when it 
can be shown that all the criteria were continually met from 
the date of the claim to until the effective date of the law.  
Under 38 C.F.R. § 3.157(a), VA treatment records that are 
dated within up to one year of date of claim may be accepted 
as an inform claim, thus, the VA progress notes dated on 
September 7, 2000, are considered an informal claim.

The Board notes that under the final stipulation and order in 
Nehmer v. United States Veterans Admin, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), the specific guidance provided 
in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 
1175 (N.D. Ca. 1999) (Nehmer II), Nehmer v. United States 
Veterans Admin., No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) 
(class action order), and Nehmer v. Veterans Admin., 284 F.3d 
1158 (9th Cir. April. 1, 2002) (Nehmer III), an exception was 
created to the provisions governing the assignment of 
effective dates in certain cases.

As a result, VA is required to provide retroactive benefits 
to certain claimants who filed claims for Type 2 diabetes 
before it was added to VA's presumptive list, which is 
codified at 38 CFR Sec. 3.309(e).  This involves claims 
decided during the period from September 25, 1985 to July 8, 
2001.  The effective date of the such awards would be "the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later."  Id.

The Board's findings are consistent with Nehmer in that 
retroactive benefits have been awarded as of the date of the 
claim rather than the dated of the initial diagnosis of DM, 
since the claim occurred later.


Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

As a preliminary matter, the Board notes that the regulations 
governing psychiatric disabilities were revised, effective 
November 7, 1996, during the pendency of this appeal. 
Therefore, the claim is reviewed under both the old and new 
criteria, in keeping with the United States Court of Appeals 
for Veterans Claims' (Court), mandate to have the most 
favorable version of the regulations apply to a veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the old regulations and accompanying schedule for 
rating disabilities apply only through November 6, 1996, as 
the effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.130), a 50 percent 
disability rating for PTSD requires a considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating for PTSD was 
indicative of severe impairment with psychoneurotic symptoms 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent disability rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality; disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic; and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrably unable to obtain or retain 
employment.

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
for PTSD is indicated when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD at any time prior to September 13, 
2002 when considered under both the old and the new criteria.

In evaluating the veteran's PTSD symptomatology under the 
schedular criteria in effect prior to November 7, 1996, the 
Board cannot conclude that the medical evidence demonstrates 
the severe impairment contemplated by a 70 percent or greater 
disability evaluation.  

Considering the evidence of record, the Board finds that 
prior to November 7, 1996, an increase to 70 percent or 
greater was not demonstrated by the evidence under the then-
existing version of the rating criteria.  In June 1993, a VA 
examination report noted the veteran felt jumpy, slept 
poorly, felt anxious, and was depressed at times.  He also 
indicated that he had angry outbursts.  Although the report 
included a GAF score of 42, which is indicative of severe 
symptoms or serious impairment in social, occupational or 
school functioning, the reported symptomatology did not 
appear to justify such a score.  To accept the score at face 
value without any comments to describe how and to what degree 
his symptoms impacted his ability to function in an 
occupational or social setting would be inappropriate, since 
the score takes into consideration other factors that have an 
influence of the level of functioning.  While it is true that 
the veteran had been unemployed since his release from jail, 
neither he nor the examiner related this to his psychiatric 
symptoms.  There is no reasonable basis on which to conclude 
that his PTSD was the cause his unemployment since this has 
not been shown by the evidence.  In fact, he testified during 
a personal hearing in March 1996 that he had been employed 
for a period of time after his release from prison, but 
stopped in 1992 due to a work related injury.

The remainder of the time period that is subject solely to 
the prior rating criteria does not demonstrate that a rating 
greater than 50 percent is warranted.  Specifically, symptoms 
remained predominantly consistent with earlier records .  
Although he tried to avoid crowds, it was noted that was 
still able to ride the subway and go to the supermarket.  
Evidence dated in August 1995 indicated the veteran was a 
part-time college student.  He later indicated that he was a 
full-time student, in February 1998.  Moreover, in February 
1999, the veteran indicated that he was employed.  He 
apparently remained employed until August 2002, when he quit 
his job due to feeling overwhelmed.  His employment over that 
period of time is also a clear indication that he was able to 
obtain and maintain employment, which support the Board's 
findings that an increase to 70 percent or greater is not 
warranted.

Evidence in support of an increased evaluation came from a VA 
physician and nurse in the form of a letter dated in February 
1996.  The veteran was noted to have frequent episodes of 
severe migraine headaches.  It was stated that the veteran's 
PTSD symptoms persisted despite participation in treatment.  
His symptoms were noted and he was considered to be 
unemployable at that time.  For any opinion to be 
influential, it must be supported by the evidence.  As with 
the GAF score discussed earlier, symptoms were listed without 
any explanation as to how the GAF score, or in this instance, 
the opinion was reached.  Without the justification, the 
validity and merit of the opinion is weakened or compromised.

Subsequent to November 6, 1996, the evidence shows that the 
veteran's PTSD does not warrant an increase of 70 percent or 
more under the amended criteria.

While VA progress notes indicated the veteran was under 
additional stress that resulted in increase PTSD symptoms in 
1996 and 1997, no details were provided, which does not allow 
the Board to properly assess whether an increase was 
warranted.  A February 1998 VA examination report indicated 
the veteran's PTSD was not manifested by many of the symptoms 
listed in the criteria for a 70 percent or 100 percent 
rating.  While these lists are not all inclusive, they 
provide some guidance as to the types of symptoms that 
produce the level of deficiency required to warrant a higher 
rating.  In addition to not demonstrating many of the listed 
symptoms, he was shown to be a full-time student in February 
1998 and the following year he was employed; thus, he 
demonstrated that there were no significant deficiencies in 
areas such as work and school.  VA outpatient records dated 
in 2001 and 2002 noted the veteran slept poorly and was 
anxious that were due to his reaction to the terrorist 
attacks.  As noted with previous records, these records do 
not contain sufficient detail to accurately assess whether 
there had been a change in the level of disability.

Based on the foregoing, the weight of the evidence shows that 
an increased evaluation is not warranted for any time from 
January 25, 1993 to September 12, 2002.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment or frequent periods of hospitalization (i.e., 
beyond that contemplated in the assigned percentages).  In 
the absence of evidence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating are not met. 

The evidence did not demonstrate that favorable relationships 
with people were considerably impaired or that flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment.


ORDER

An effective date of September 7, 2000, for the award of 
service connection for DM is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

The criteria for an initial evaluation in excess of 50 
percent, for PTSD have not been met for the period from 
January 25, 1993 to September 13, 2002.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

